t c memo united_states tax_court john v hawkbey petitioner v commissioner of internal revenue respondent docket no filed date john v hawkbey pro_se brian s jones and ina susan weiner for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure in petitioner’s federal_income_tax for in an effort to generate a refund for that year petitioner claimed a fictitious loss deduc- tion on schedule c profit or loss from business based on his contention that he is exempt from federal_income_tax under the emancipation proclamation of respondent has moved for summary_judgment finding no material facts in dispute and concluding that petitioner’s contentions are frivolous we will grant re- spondent’s motion for summary_judgment and sustain the deficiency background the following facts are derived from the parties’ pleadings and motion pa- pers including the attached declarations and exhibits petitioner resided in penn- sylvania when he filed his petition petitioner timely filed for a form_1040 u s individual_income_tax_return reporting wages of dollar_figure and taxable pension distributions of dollar_figure he reported that he had received social_security_benefits of dollar_figure but claimed that the taxable_amount of these benefits was zero petitioner included with his return a schedule c for a business purportedly engaged in marketing investing historical research_and_development he re- ported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure the princi- pal inputs to his cost_of_goods_sold were cost of labor materials and sup- plies and other costs each in the amount of dollar_figure he reported zero expenses for his purported business petitioner claimed a schedule c loss deduction of dollar_figure and re- ported adjusted_gross_income of dollar_figure and tax of zero on line he reported federal_income_tax withheld of dollar_figure and total_tax liability of dollar_figure attributable to uncollected social_security_tax on tips reported on line he accordingly requested a refund of dollar_figure petitioner attached to his form_1040 a letter to the irs demanding emer- gency restoration of tax exempt status he based his demand for tax-exempt sta- tus on president lincoln’s emancipation proclamation of september he asserted that the irs had improperly revoked his tax-exempt status in noting that he had thereafter been convicted on four counts of tax_evasion after a jury trial in the u s district_court for the eastern district of pennsylvania on date the irs sent petitioner a letter noting that it was examining hi sec_2014 return and needed information from him this letter explained that the irs proposed to disallow his claimed schedule c loss deduction in its entirety and treat dollar_figure of his reported social_security_benefits as taxable petitioner replied to this communication by letter dated date enclosing a package of documents that he request ed to be included in your evaluation of my tax_return these documents do not substantiate any cost_of_goods_sold for any schedule c business on date the irs sent petitioner a timely notice_of_deficiency for on the basis of the adjustments set forth above the notice determined a cor- rected tax_liability of dollar_figure total_tax shown on return of dollar_figure and a deficiency of dollar_figure petitioner timely petitioned this court he did not allege that the irs had erred in treating dollar_figure of his reported social_security_benefits as taxable other than to assert that he was tax exempt under the emancipation proclamation he alleged as error the disallowance of his schedule c loss deduction asserting that the documents he had sent the irs on date were sufficient to substantiate a loss large enough to eliminate any taxable_income on date respondent filed a motion for summary_judgment accom- panied by a declaration under penalties of perjury by respondent’s counsel re- spondent’s counsel averred that in a meeting with petitioner on date peti- tioner admitted that he had not incurred any actual expenses for cost_of_goods_sold in rather petitioner stated that the dollar_figure he reported as cost_of_goods_sold reflected his estimate of the value of the time he spent during on research and marketing for which he believed he should be compensated on date petitioner filed a 59-page response to the motion for summary_judgment and a 31-page declaration in support of that response no- where in these documents does petitioner allege that he engaged in an actual trade_or_business during that he incurred any costs of goods sold in connection with any business or that he incurred any expenses deductible under sec_162 neither in his response to the summary_judgment motion nor in his declara- tion does petitioner controvert the averments of respondent’s counsel concerning the admissions he made during their june meeting to the contrary he avers in his declaration that he claimed a schedule c loss in the amount of dollar_figure due to a delay in payments requested by petitioner in the form of tax exemption from respondent he asserts that he was entitled to tax exemption because of his efforts to fulfill the actual freedom of petitioner moroccan americans and per- sons of african descent which included his historical research development that produce d his job creation and restoration plan pursuant to paragraphs two and three of the september emancipation proclamation a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner has set forth no facts showing that there is a genuine dispute for trial he admits that he received social_security_benefits of dollar_figure during and he does not dispute that dollar_figure of these benefits was taxable unless immu- nized from taxation under the emancipation proclamation and he has alleged no facts to suggest that he engaged in a schedule c business or that he incurred any costs in connection with such a business we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b analysis sec_162 permits a taxpayer to deduct ordinary and necessary ex- penses paid_or_incurred in carrying on any trade_or_business petitioner has ad- mitted that he did not carry on a trade_or_business for profit during and that he did not incur any costs of goods sold or other expense in connection with any business rather he admits in his declaration that the dollar_figure loss deduction he claimed on his schedule c was attributable entirely to a delay in payments requested by petitioner in the form of tax exemption from respondent it is unclear whether petitioner is contending that he is personally entitled to reparations from the government of dollar_figure or that this figure represents the value of services that he performed during in an effort to secure reparations for others in either event his contentions are frivolous as a matter of law and they cannot substantiate a schedule c net_operating_loss see 120_tc_109 the internal_revenue_code simply does not provide a tax deduction credit or other allowance for slavery reparations hyler v commissioner tcmemo_2005_26 his contention that the emancipation proclamation immunizes his wages pension distributions and or social_security_benefits from taxation is completely without merit see pelletier v commissioner tcmemo_1997_391 74_tcm_412 rejecting claim for tax exemption based on the theory that t he emancipation proclamation guarantees to every person the sanctity of his own labor we note that petitioner’s argument for exemption has been made numerous times by other members of the moorish science temple to which he claims to belong see eg 78_tc_304 ezekunu-bey v commissioner tcmemo_1984_96 cherry-el v com- missioner tcmemo_1982_404 bratton-bey v commissioner tcmemo_1982_19 aff’d without published opinion 698_f2d_830 4th cir wiggins- el v commissioner tcmemo_1981_495 gaines-el v commissioner tcmemo_1975_54 we accordingly sustain respondent’s determination that petitioner during received taxable social_security_benefits of dollar_figure and that he is not entitled to any schedule c loss deduction c frivolous position penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure w henever it appears to the tax_court that a taxpayer has instituted or maintained a proceeding primarily for delay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruh- wiler v commissioner tcmemo_2016_18 111_tcm_1071 the positions that petitioner has taken are unquestionably frivolous but because this appears to be his first appearance before this court we will show leniency and refrain from imposing any penalty now we are unlikely to be so generous next time to implement the foregoing an appropriate order and decision will be entered for respondent
